Citation Nr: 0937634	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  04-40 705	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas




THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
based on service connection for the cause of the Veteran's 
death.  




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from July 1956 to 
July 1960.  He died in December 2003.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of the RO that denied 
dependency and indemnity compensation, death pension 
benefits, and accrued benefits.  

The appellant disagreed with the denial of dependency and 
indemnity compensation benefits and was provided with a 
Statement of the Case in September 2004.  She perfected her 
appeal in November 2004.  

In her Substantive Appeal, the appellant requested a hearing 
before a Veterans Law Judge at the RO.  In a January 2005 
statement, she withdrew her request.  

In a November 2006 decision, the Board denied entitlement to 
dependency and indemnity compensation benefits based on 
service connection for the cause of the Veteran's death.  The 
appellant appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2008 Order, 
the Court granted the parties' April 2008 Joint Motion for 
Remand.  

In May 2008, the Board remanded the case for further 
development in accordance with the directives of the Joint 
Motion.  The development was completed and the case was 
certified to the Board in February 2009.  

On February 23, 2009, the appellant's attorney filed a motion 
for a 90-day extension of time to submit additional evidence.  
In March 2009, the Board granted the motion and extended the 
deadline for submitting additional evidence until 
May 23, 2009.  The attorney was informed that if no response 
was received by that date, that adjudication of the claim 
would proceed.  

On May 22, 2009, the appellant's attorney filed another 
motion for an additional 90-day extension of time to submit 
evidence.  In June 2009, the Board granted the motion and 
extended the deadline until August 22, 2009.  

In correspondence received at the Board on July 28, 2009, the 
appellant's attorney filed a motion to withdraw as counsel 
for the appellant.  In August 2009, the Board granted the 
motion.  

In an August 6, 2009 letter, the appellant was advised that 
she had a period of 30-days from the date of the letter to 
appoint an another representative.  No response was received 
and no further motions were filed by the appellant.  
Moreover, no additional evidence was received.  


FINDINGS OF FACT

1.  The Veteran died in December 2003.  The death certificate 
lists the immediate cause of death as an acute myocardial 
infarction.  

2.  The Veteran did not establish service connection for any 
disabilities during his lifetime.  

3.  The Veteran is not shown to have manifested complaints or 
findings of elevated blood pressure readings or a heart 
disorder in service or for many years thereafter.  

4.  The hypertension and subsequent fatal acute myocardial 
infarction are not shown to be due to any event or incident 
of the Veteran's active service.  

5.  A service-connected disability is not shown to have 
caused or materially contributed in producing or accelerating 
the Veteran's death.  


CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by hypertension or 
organic heart disease was not due to disease or injury that 
was incurred in or aggravated by active service; nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.312 
(2009).  

2.  A service-connected disability did not cause or 
contribute materially or substantially in producing the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a), 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in her 
possession that may be relevant to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a May 2004 letter, issued after the decision on appeal, 
the RO informed the appellant that in order to establish 
entitlement to dependency and indemnity compensation, the 
evidence had to show the following: 1) that the veteran died 
while on active duty; or 2) that the veteran died from a 
service-related disease or injury; or 3) that the veteran 
died from an injury or disease not related to service, but 
had been totally disabled due to a service-related disease or 
injury for at least ten years immediately before his death; 
or 4) that the veteran had been totally disabled due to a 
service-related disease or injury since his release from 
active duty, if he was released at least five years before 
his death; or 5) that the veteran had been totally disabled 
due to a service-related disease or injury since his release 
from active duty, for at least one year before his death, if 
the veteran had been a prisoner of war and had died after 
September 30, 1999.  

The letter also notified the appellant and her representative 
of the following:  (1) the information and evidence not of 
record that was necessary to substantiate the appellant's 
claims; (2) the information and evidence that VA would seek 
to provide, such as records held by Federal agencies; (3) the 
information and evidence that the appellant needed to 
provide, such as employment records and records of his 
treatment by private health care providers.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

She was advised that it was ultimately the appellant's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The letter provided information pertaining to where to send 
any additional information/evidence and set forth time frames 
for doing so.  It also notified her of what to do if she had 
questions or needed assistance and provided a telephone 
number, computer site, and address where she could get 
additional information.  

In a December 2004 letter, the appellant was informed that 
the Veteran's service treatment records were most likely 
among those destroyed in the fire at the National Personnel 
Records Center (NPRC) in July 1973.  She was provided with NA 
Forms 13075 and 13055 and asked to complete them so that any 
available records could be obtained.  

The letter requested copies of any special orders, letters, 
commendations, or other military documents or records, 
including service treatment records in her possession.  She 
was also asked to provide approximate dates of treatment 
within a 90-day period so that alternate source information 
could be searched.  She did not complete and return NA Forms 
13075 and 13055.  

She subsequently responded that all documents, service 
records and medical documents had been delivered and that 
there were no other documents available.  She requested that 
her case be decided.  

In the April 2008 Joint Motion, the parties' essentially 
concluded that the Board had not provided adequate reasons 
and bases relating to discussion of VA's duty to exercise 
greater diligence in assisting the appellant with the 
development of evidence in support of her claim where the 
Veteran's service treatment records were missing and presumed 
lost in a 1973 fire at the NPRC.  

It was concluded that a remand was required to provide the 
Board an opportunity to weigh and consider all the evidence 
of record, to evaluate the need for further development in 
accordance with VA's duty to assist, including advising the 
appellant that she could submit lay statements from herself 
or her friends and family members recounting the Veteran's 
symptoms or treatment, and she could provide information 
regarding private treatment the Veteran had received for his 
heart and related conditions during and since service, 
including his hypertension condition, or continuity of 
symptoms),and to make an appropriate determination based upon 
such development, citing Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005).  

In accordance with the Board's May 2008 remand, the appellant 
was sent a letter in July 2008 informing her that she could 
submit records of treatment pertaining to the Veteran while 
he was in service, private treatment records, lay statements, 
buddy statements, or any other evidence she had that showed 
treatment after service that may be related to the Veteran's 
service and his death.  She was also again advised of what 
the evidence must show in order to establish entitlement to 
dependency and indemnity compensation.  A copy of the letter 
was sent to the appellant's attorney.  

In a subsequent letter dated in September 2008, the appellant 
was informed that she could furnish documents that could 
substitute for service treatment records.  The types of 
evidence she could provide included:  statements from 
military medical personnel (nurses, medics, corpsmen, 
doctors); "buddy" certificates or affidavits (statements by 
persons who knew the Veteran when he was in service and knew 
of any disability he had while on active duty); state or 
local accident and police reports; employment physical 
examinations; medical evidence from hospitals, clinics, and 
private physicians who may have treated him after separation; 
letters written during service; photographs taken during 
service; pharmacy prescription records, and insurance 
examinations.  She was also advised that she could submit 
statements from individuals that had knowledge of the 
Veteran's disability.  A copy of this letter was sent to the 
appellant's attorney.  

No additional information was provided, including after the 
motions for extension of time were granted by the Board.  

The Board observes that notice letters were sent to the 
appellant after the RO's decision in April 2004.  
Nevertheless, the Board finds that any deficiency with 
respect to the timing of the notices provided is harmless.  
The notices discussed above fully complied with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, and the appellant and her representative were fully 
informed of the evidence which had been obtained in support 
of the appeal.  

Following all notices, the RO granted the appellant 
additional time to develop the record, including after the 
recent remand; and thereafter, readjudicated the appeal.  
Thus, the Board concludes that there is no prejudice to the 
appellant due to any defect in the timing of the notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or a supplemental statement of the case is sufficient to 
cure a timing defect).  

The Board is also aware of the considerations of the Court's 
decision in Dingess/Hartman, supra, regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  However, the Board finds that the 
absence of such notification is not prejudicial in this case 
because service connection for the cause of the Veteran's 
death is denied.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records, including service treatment records 
and alternative evidence in light of the missing records.  
Specifically, the information and evidence that has been 
associated with the claims file includes the Veteran's post 
service private treatment records, his death certificate, and 
the appellant's statements pertaining to the stress the 
Veteran experienced while working as a cryptologist during 
his military service.  

In December 2004, the appellant responded that she had no 
additional evidence to submit.  No additional evidence or 
information was received in response to the additional 
notices and letters that were sent to her after the case was 
remanded by the Court.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant has been specifically 
notified of the evidence needed to substantiate the claim, 
particularly in light of the missing service treatment 
records, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  She was an active 
participant in the claims process.  

Moreover, she had been represented throughout her claim and 
appeal, including initially by an accredited representative 
and subsequently by an attorney-at-law, and no other notice 
or duty-to-assist defects were discussed in the parties' 
Joint Motion.  The appellant's attorney requested two 
extensions of time to submit additional records, and her 
motions were granted by the Board.  

However, no subsequent response was received, and the 
attorney withdrew her representation from the case.  The 
appellant was provided the opportunity to appoint a new 
representative, but she did not respond to the Board's 
letter.  

Thus, the record demonstrates that the Appellant and her 
attorney (through most of the current appeal period) had 
actual knowledge of what was needed to substantiate the 
claim, which cured any defect in the notice provided.  Any 
error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  

Moreover, in light of the non-response from the appellant and 
her attorney with regard to the requests for additional 
information per the Joint Motion directives, as well as the 
subsequent withdrawal by her attorney as well as a lack of 
response with regard to appointing another representative, 
the Board finds that further evidentiary development would be 
futile.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

As such, there is no indication that there is any prejudice 
to the Appellant in considering this matter on the merits at 
this time.  See Conway; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and hypertension or heart 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially, that it combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Veteran served on active duty during peacetime from July 
1956 to July 1960.  A certificate of marriage confirms that 
he and the appellant were married in December 1960.  During 
his lifetime, the Veteran had not established service 
connection for any disabilities.  He died in December 2003; 
the death certificate reported the cause of death as an acute 
myocardial infarction.  No other contributing factors were 
listed and an autopsy was not performed.  

As discussed, the Veteran's service treatment records have 
been reported to have been destroyed by a fire at the NPRC in 
1973.  The only additional medical records on file are those 
from St. Joseph's Hospital and Health Care Center and 
Christus St. Joseph Health Care System, which are part of the 
Paris Regional Medical Center.  

These records show that the Veteran was seen in May 1996 for 
complaints of chest pain, syncope, and unstable angina 
pectoris.  He was noted to have a history of hypertension; 
however, it was not documented when the hypertension was 
initially manifest.  A cardiac catheterization showed normal 
coronary arteries, and a consultation report indicated that 
the Veteran had no prior history of coronary artery disease, 
rheumatic heart disease, or congenital heart disease.  

A portable chest X-ray study showed that the heart was normal 
and it was concluded that no acute process in the chest was 
seen.  His diagnoses included a history of alcohol abuse and 
it was noted that he was a regular smoker.  

In considering the evidence of record, the Board finds that 
the competent medical evidence does not show, and the 
appellant has not produced any other evidence to demonstrate 
a likelihood, that the Veteran's hypertension was present in 
service, was manifest to a degree of 10 percent or more 
within one year of his discharge from active service, or was 
otherwise causally related to his active duty.  

Hence, the requirements for service connection for 
hypertension on either a direct or presumptive basis have not 
been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In addition, there is no competent evidence that serves to 
causally link the development of either hypertension or the 
fatal myocardial infarction to any event or incident of the 
Veteran's active service, and the Veteran had not established 
service connection for any other disability during his 
lifetime.  

As such, it may not be concluded that a service-connected 
disability caused or contributed materially to cause the 
Veteran's death due to the myocardial infarction that 
occurred in December 2003, more than 40 years after his 
discharge from military service.  See 38 C.F.R. § 3.312.  
Hence, the claim for entitlement to dependency and indemnity 
compensation based on service connection for the cause of the 
Veteran's death must be denied.  

The Board acknowledges the appellant's statements that the 
stress of serving as a cryptologist during service caused the 
Veteran's hypertension.  

However, as a lay person, she is only qualified to report on 
matters which are capable of lay observation.  She is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability - 
in this case, the Veteran's hypertension.  38 C.F.R. 
§ 3.159(a); Espiritu, supra.  She has not produced any lay 
statements or medical evidence to establish that the 
Veteran's hypertension began in service or shortly 
thereafter.  

Even in light of the missing service treatment records, the 
earliest medical evidence of record documenting a history of 
hypertension is dated in 1996, more than 35 years after the 
Veteran's discharge from military service.  

Furthermore, this evidence does not provide any historical 
information pertaining to how long the Veteran's hypertension 
had been present.  As such, the Board must find that the 
appellant's assertion, particularly in the absence of any 
other corroborating evidence (including the fact that the 
Veteran did not file any claims for service connection during 
his lifetime), to be lacking in probative value.  

Moreover, without a showing of some proximity in time between 
the Veteran's military service and his development of 
hypertension, the Board finds that it is not necessary to 
refer this case for further medical review and an opinion to 
address the medical theory presented on behalf of the 
appellant because any such opinion would merely be 
speculative in nature.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (a veteran is required to show some causal 
connection between a disability and his military service).  

In this regard, the Board observes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Here, the lack of clinical evidence reflecting treatment 
pertaining to hypertension until 1996 are against his claim 
for service connection for the cause of the Veteran's death.  
As fully discussed above, VA has complied, to the extent 
required, with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) in light of the 
facts presented here.  

In conclusion, the Board finds that the evidence 
preponderates against the appellant's claim.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that in circumstances where service medical 
records are missing, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), and 
in the decision above, the Board has done so.  

In this regard, the Board points out that the case law does 
not lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).  

The Board has fully considered all the evidence of record; 
however, the evidence of record is not favorable to the 
appellant and does not tend to support her claim for 
dependency and indemnity compensation benefits.  

Accordingly, the claim for entitlement to dependency and 
indemnity compensation based on service connection for the 
cause of the Veteran's death must be denied.  




ORDER

Dependency and indemnity compensation based on service 
connection for the cause of the Veteran's death is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


